DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/22 has been entered.

Response to Arguments
Applicant's arguments filed 01/06/22 have been fully considered but they are not persuasive.
On page 7 regarding prior art rejections Applicant argues the Examiner has not provided any motivation for one of ordinary skill to modify O’Connor in view of what is shown in Bruchman.
The Examiner respectfully disagrees, noting the reasoning provided indicates that the modification appears to be a change in shape which doesn’t affect the function of the prosthetic valve in any way, and is thus an obvious alternative configuration/shape change to what is disclosed by O’Connor.

The Examiner agrees the claim feature is shown in Figure 9b.
On page 7 Applicant argues further that the Examiner’s statement that such a configuration of Bruchman is just an obvious alternative configuration to O’Connor Applicant doesn’t address this, but rather states that it still doesn’t include any motivation.
The Examiner respectfully agrees no motivation is present in either reference, but reminds Applicant that such a motivation doesn’t need to be present within either reference.
On page 8 Applicant argues the positioning of the leaflet such as is stated in the claim has benefits, including ([0045]) asymmetric opening and final open position reduces stagnation of the blood which could cause thrombus formation.  Applicant argues either O’Connor nor Bruchman disclose the features that would reduce stagnation and thrombus formation.
The Examiner respectfully disagrees, noting [0045] does indicate that the asymmetric opening and the final open position “creates spiral flow”, creates an “axial vortex flow”, “reduces stagnation of the blood that might leaf to thrombus formation”, “reduces closing volume”, “reducing leaflet buckling resistance to closure”, and allows the leaflet downstream side to be exposed “to the retrograde flow which increases washing of the blood” and faces “improved reverse blood flow” to “assist closing during the closing phase”. However, the Examiner respectfully notes that none of these benefits are linked to the first side of the leaflet being “spaced” from a support structure in any way, but are all benefits which relate to the asymmetrical closure of the valve. Fluid dynamics, thrombus formation, closing volume, leaflet buckling, blood washout, and reverse flow all have to do with the asymmetric leaflets, one being thicker than the other, which enables one side of the leaflet to close before the other. However, none of these benefits have been linked to the leaflet first side region being “spaced from a support structure” “in a fully open position”. Without any functional characteristics linked to the non-contact of the leaflet to the support structure, this is still considered to be an obvious design choice/change in shape/configuration which isn’t affecting the valve at all. The Examiner notes further that the being “spaced form a support structure” in the “fully open position” is likewise not discussed by Applicant’s specification at all (including any benefits linked thereto). 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20030097175 A1), hereinafter known as O’Connor further in view of Bruchman et al. (US 20120253453 A1) hereinafter known as Bruchman.
Regarding claims 1 O’Connor discloses a prosthetic valve comprising:
a plurality of leaflets (Figure 2);
each leaflet including a leaflet first side region and an opposite second side region (Annotated Figure 13),
wherein at least a first portion of the leaflet first side region having a first thickness, and the second side region having a second thickness (this is inherent),
wherein one side is thicker than the other ([0043]),
each leaflet first side region contributes to a smaller geometric orifice area of the prosthetic valve as compared with the leaflet second side region when the valve is in a fully open position (the Examiner notes that the “first side region” and “second side region” are arbitrarily designated (see annotated figure 13 above). Accordingly, the amount that each region contributes to the geometric orifice area is understood to be based upon exactly where the delineation exists. Since this is arbitrary, the line to define the first side region is capable of being drawn so that it contributes to a smaller geometric orifice area than the second side region. Additionally or alternatively, based on Applicant’s specification [0083] the Examiner understand the first side region and second side region to meet the limitations set forth, which would create the difference in the geometric orifice area contributions by virtue of the leaflet regions simply taking up more/less space. As regards the contribution to the geometric orifice area, the Examiner notes that if one part of the leaflet is thicker than the other, and the leaflets are flush against the walls when open (O’Connor [0027]), the thicker part of the leaflet will inherently stick into the opening of the valve further than the thinner part of the leaflet, since it is thicker).
the first thickness is greater than the second thickness, and
a portion of each leaflet first side region is positioned spaced from a support structure in the fully open position.
However, regarding claims 1 O’Connor discloses that each leaflet can have its thickness be different from the thickness of the second half of the leaflet ([0043], [0131]). Notably, there are two embodiments in which this can occur, one where the first leaflet portion is thicker, and the other where the second leaflet side is thicker. The Examiner understands either of these to be obvious based on the disclosure of O’Connor since these are the only two options. Accordingly, the first side region of the first leaflet being thicker than the second is believed to be taught or at least obvious by O’Connor.
Further, regarding claim 1 Bruchman teaches a valve in which a portion of each leaflet first side region is spaced from a support structure in the fully open position (Figure 9b). O’Connor and Bruchman are involved in the same field of endeavor, namely heart valve leaflets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by not having the leaflets touch the support structure when in the fully open position such as is taught by Bruchman since the position of the leaflets lying adjacent or not from a support structure are simple alternatives in the art, as long as the orifice area is consistent with the native natural healthy valve’s orifice area. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by O’Connor, with the valves not spaced from the wall in the open position.


    PNG
    media_image1.png
    480
    621
    media_image1.png
    Greyscale

Regarding claim 3 the O’Connor Bruchman Combination teaches the valve of claim 2 substantially as is claimed,
wherein O’Connor further discloses each leaflet second side region of the first leaflet is configured to open further than each corresponding first side region during forward flow of a fluid through the prosthetic valve of up to 350 mL/sec  (This is claimed as a function limitation. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of O’Connor discloses all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also Annotated Figure 13, Figure 1, and the response/rejection to claim 1 above; this is described by Applicant’s specification as being equivalent to not extending further into the valve orifice ([0083]) and thus is met by the configuration of O'Connor).
Regarding claim 4 the O’Connor Bruchman Combination teaches the valve of claim 2 substantially as is claimed,
wherein O’Connor further discloses in the open position, each leaflet first side region of the first leaflet contributes a smaller geometric orifice area as compared to each corresponding leaflet second side region of the first leaflet (see Annotated Figure 13, Figure 1, and the response/rejection to claim 28 above),
but is silent with regards to it being up to 70% smaller.
However, regarding claim 4 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first side region of the first leaflet contribute “up to a 70% smaller geometric orifice area" as compared with the second side region of the first leaflet since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the   In re Aller, 105 USPQ 233. In this case, the amount each region contributes to the orifice area would have been optimizable by a person of ordinary skill.
Regarding claim 5 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to each first side region of the first leaflet has a bending stiffness greater than the bending stiffness of each corresponding second side region of the first leaflet.
However, regarding claim 5 O’Connor teaches that each leaflet can have its mean thickness of half the leaflet be different from the mean thickness of the second half of the leaflet ([0043], [0131]). Notably, there are two embodiments in which this can occur, one where the first leaflet portion is thicker, and the other where the second leaflet side is thicker. The Examiner understands either of these to be obvious based on the disclosure of O’Connor since these are the only two options. Accordingly, the first side region of the first leaflet is believed to be taught or at least obvious by O’Connor. As regards this relationship to the leaflet's bending stiffness, all other things being equal (as is taught/disclosed by O'Connor) it is inherent that the part of the leaflet that has an increased thickness will likewise experience increased stiffness, since more layers of material will increase the stiffness of the planar object inherently (in the same manner as one piece of paper is less stiff than a ream of paper). 
Regarding claim 6 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,

However, regarding claim 6 Bruchman teaches a heart valve made of a composite material (abstract).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valve leaflets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by making the leaflets out of a composite material as is taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
As regards the first side region comprising more layers of the composite than the second region, O’Connor teaches that each leaflet can have its mean thickness of half the leaflet be different from the mean thickness of the second half of the leaflet ([0043], [0131]). Notably, there are two embodiments in which this can occur, one where the first leaflet portion is thicker, and the other where the second leaflet side is thicker. The Examiner understands either of these to be obvious based on the disclosure of O’Connor since these are the only two options. Accordingly, the first side region of the first leaflet is believed to be taught or at least obvious by O’Connor. 
claim 7 the O’Connor Bruchman Combination teaches the valve of claim 6 substantially as is claimed,
wherein the Combination further teaches the first portion of the leaflet first side region of the first leaflet has a thickness that is up to ten times more than a thickness of the leaflet second side region of the first leaflet (the sides of the leaflets comprise the same thickness).
Regarding claim 8 the O’Connor Bruchman Combination teaches the valve of claim 7 substantially as is claimed,
wherein O’Connor further discloses the first side region of the first leaflet is thicker than the second side region of the first leaflet (see the rejection to claim 5 above), and further discloses the thickness of the first side region of the first leaflet is approximately 280 micrometers ([0131] 280 microns is between 40-500 microns), and the thickness of the second side region of the first leaflet is approximately 25 micrometers ([0131] as is best understood, 40 microns is considered to be approximately 40 microns. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to have a second side region of the first leaflet be any thickness less than the first (based on the reasoning in the rejection to claim 5 above), including approximately 25 microns since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.).
claim 9 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor discloses the thickness of the leaflet first side region of the first leaflet being greater than the leaflet second side region of the first leaflet (see the rejection to claim 5 above),
but is silent with regards to how much thicker.
However, regarding claim 9 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the gradient as such that the first side region is greater than 110% the thickness of the second side region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the optimum thickness differential is considered to be optimizable. 
Regarding claim 10 the O’Connor Bruchman Combination teaches the valve of claim 6 substantially as is claimed,
wherein O’Connor further discloses each leaflet first side region further comprises a leaflet reinforcing member, the leaflet reinforcing member being operable to provide the leaflet first side region of each first leaflet with a bending stiffness greater than bending stiffness of the leaflet second side region of the first leaflet (see the rejection to claim 5 above; at least one of the extra layers of the leaflet is considered to be a “reinforcing member” that increases the stiffness of the region).
claim 11 the O’Connor Bruchman Combination teaches the valve of claim 10 substantially as is claimed,
wherein O’Connor further discloses the leaflet reinforcing member comprises at least one additional layer of composite material coupled to the leaflet first side region of the first leaflet (see the rejection to claim 10 above).
Regarding claim 12 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses the first leaflet comprises a polymeric material ([0020]).
Regarding claim 13 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses the valve further comprises:
a leaflet frame having a tubular shape (Fig 2 item 1),
the frame defining a plurality of leaflet windows (understood to be the space that the frame defines from which the leaflet extends (see Applicant’s specification [0041])), wherein each of the leaflet windows include a leaflet window first side opposite a second side, and a leaflet window base therebetween, wherein a leaflet window side of one leaflet windows is adjacent to a leaflet window side of an adjacent leaflet window, wherein the plurality of leaflets coupled are coupled to the frame, each leaflet includes a free edge and an opposite base coupled to the window base, and 
a leaflet central region between each leaflet first side region and the second side region, wherein the leaflet first side region is coupled to the leaflet 
Regarding claim 14 the O’Connor Bruchman Combination teaches the valve of claim 13 substantially as is claimed,
wherein O’Connor further discloses the leaflet window first and second window section sides of adjacent leaflets terminate at a commissure post, wherein the first side region of each leaflet is coupled to the leaflet window first side of a corresponding leaflet window, and the leaflet second side region coupled to the leaflet window second side of a corresponding leaflet window, and the leaflet central region of each leaflet being coupled to a the leaflet window base of a corresponding leaflet window (see the rejection/explanation to claim 13 above, also in light of the Abstract, which describes the leaflets attached at posts).
Regarding claim 15 the O’Connor Bruchman Combination teaches the valve of claim 13 substantially as is claimed,
wherein O’Connor further teaches each leaflet includes a leaflet reinforcing member that extends to the free edge of the leaflet (see the rejection to claim 5 above; see also [0131] the gradient of thickness is continuous, and from edge to edge).
claim 16 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses a leaflet frame a leaflet frame having a tubular shape (Figure 2 item 1), 
the frame defining a plurality of leaflet windows wherein each window includes a leaflet window first side opposite and coupled to a second side, wherein a leaflet window side of one leaflet window is interconnected with a leaflet window side of an adjacent leaflet window, wherein the plurality of leaflets are coupled to the leaflet frame, each including a free edge extending across the leaflet window first side and second side (see the rejection to claim 13 above), 
and a plurality of leaflet reinforcing members coupled to the leaflet window first side, each leaflet reinforcing member being coupled to a corresponding leaflet window first side of the plurality of leaflets (see the rejection to claim 1, wherein the first side is described as having the greater thickness, also with reference to [0127] which describes the various layers of the leaflet.  At least two of these layers are understood to be a  plurality of “reinforcing members”), 
so that the leaflet first side region is stiffer than the leaflet second side region (the Examiner notes that all other things being equal as O’Connor describes, the thicker part of the leaflet will be stiffer than the less thick part), and 
wherein Bruchman further teaches that at least a portion of each leaflet first side region is positioned spaced from the leaflet frame when the plurality of leaflets are in a fully open configuration (see the rejection to claim 1 above).  
Regarding claim 17 see the rejection to claim 14 above.
claim 18 O’Connor discloses the valve of claim 17 substantially as is claimed,
but is silent with regards to the commissure posts including vertical elements.
However, regarding claim 18 Bruchman teaches a heart valve that includes vertical elements extending from commissure posts (see at least Figure 6a or 8: any of the struts that extend up or down from that point are considered to be a vertical element).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by including vertical elements from the commissure posts as is taught by Bruchman in order to provide an additional stabilizing element that allows anchoring within a the valve annulus of a native heart valve, thereby improving anchoring and therefore valve longevity and safety. 
Regarding claim 19 the O’Connor Bruchman Combination teaches the valve of claim 16 substantially as is claimed,
wherein O’Connor further discloses there are three adjacent interconnected leaflet windows (including the first window) (Figure 13 shows three leaflets, and based on the definition of the windows there are also three windows),
but is silent with regards to the window each being trapezoidal in shape.
However, regarding claim 19 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a trapezoidal In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by O’Connor.
Regarding claim 21 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses each of the plurality of leaflets comprises a laminate ([0127] the leaflet can be manufactured via laminate processes).
Regarding claim 22 the O’Connor Bruchman Combination teaches the valve of claim 21 substantially as is claimed,
but is silent with regards to the material of the laminate.
However, regarding claim 22 Bruchman teaches a heart valve that includes a laminate with more than one layer of a fluoropolymer membrane ([0039], [0042] multiple layers of ePTFE membrane ([0042]) are layered to form the composite material of the desired thickness ([0047])).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the material taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 23 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the valve material.
However, regarding claim 23 Bruchman teaches a heart valve that includes a film having at least one fluoropolymer membrane having a plurality of pores and an elastomer present in a portion of the pores of the at ([0007]). O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the leaflet material taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 24 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the film comprises less than about 80% fluoropolymer membrane by weight ([0007]).
Regarding claim 25 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
but is silent with regards to the elastomer comprising perfluroalkylvinylethers (PAVE).
claim 25 Bruchman further teaches the elastomer comprises a copolymer of tetrafluorothylene and perfluromethyl vinyl ether ([0049]), which is considered a non-patentably distinct elastomer from PAVE. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the elastomer within the pores of the O’Connor Bruchman Combination to be PAVE since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 26 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the elastomer comprises a copolymer of tetrafluorothylene and perfluromethyl vinyl ether ([0049]).
Regarding claim 27 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the fluoropolymer membrane comprises ePTFE ([0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/27/22